Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
	The election requirement of June 25, 2021 has been reconsidered by the current Examiner and is fully withdrawn.
	Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 9, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (CA2026627A1).
	Lu exemplifies compositions comprising various acrylates including dimethylaminoethyl acrylate (DMAEA) (See Table II Example 14).  Dimethylaminoethyl acrylate anticipates Formula (1) when R1=R2= C1 (methyl), R3 = -CH=CH2 (monovalent organic group), R4=R5=hydrogen of Claim 1.
	The photoradical initiator (photopolymerization initiator) is 2,2-dimethoxy-2-phenyl acetophenone (DMPA) anticipating the photoradical initiator of Claim 1.
	The other radically polymerizable compound is anticipated by any of the acrylates (EEEA, N-IBMA = acrylamide) or acrylate capped polycaprolactone urethane (APUO) of Claim 1.

	Any of the any additional acrylates or acrylamides of the above composition anticipates Claim 3 as an acryloyl group is present in these compounds.
	The molecular weight of DMAEA is 143 g/mol which anticipates the range of Claim 4.
	The acrylate group of DMAEA is a radically polymerizable group which anticipates Claim 5.
	The EEEA is a monofunctional acrylate which anticipates Claim 9.
	No solvent is used in Example 14 of Lu in an apparent manner.  Therefore, it is reasonably suggested there must be no solvent which anticipates 0% mass solvent included in the range recited by Claim 10.
 	Compositions are cured with UV which anticipates Claim 13 (See page 17 lines 30-36).
Claims 1, 3-5, 8, 10, 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucey (U.S. 5,134,175).
	Lucey exemplifies a printing ink in Table 14 which compromises dimethylaminoethyl acrylate (DMAEA) and trimethylolpropane triacrylate (TMPTA)
1=R2= C1 (methyl), R3 = -CH=CH2 (monovalent organic group), R4=R5=hydrogen of Claim 1.
	The photoradical initiator (photopolymerization initiator) is 2,2-dimethoxy-2-phenyl acetophenone (IR-651) anticipating the photoradical initiator of Claim 1.
	The other radically polymerizable compound of Claim 1 is anticipated by TMPTA.
	The preamble limitation “for imprinting” is given extremely little patentably weight as is it is considered future intended use.  There is nothing of record to suggest the printing inks of Lucey cannot be used in an imprinting or nanoimprinting process especially considering the fact they are taught as printing inks for imprinting various electronics (Column 3 lines 15-25).  Therefore, the preamble limitation is anticipated by Lucey.
	The TMPTA has 3 acryloyl groups which anticipates Claim 3.
	The molecular weight of DMAEA is 143 g/mol which anticipates the range of Claim 4.
	The acrylate group of DMAEA is a radically polymerizable group which anticipates Claim 5.
	The TMTPA anticipates Claim 8 when R21 is a 3 valent organic group and R22 is hydrogen and q = 3.  This combination also anticipates Claim 20.
	No solvent is used in Table 14 of Lucey in an apparent manner.  Therefore, it is reasonably suggested the ink of Table 14 of Lucy must anticipate the range recited by Claim 10.
 	Compositions are cured with UV which anticipates Claim 13 (exposed to actinic radiation See Column 23 lines 30-35.
Claims 1, 3-5, 8-11, 13-15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yonezawa (U.S. 20100244328) as evidence by JP2001322361 (reference made to included English Machine Translation).
Yonezawa exemplifies curable resins for imprinting in Table 1 including Example 1 which comprises M-1, M-2 and SC-3 1.2 parts.  M-1 is NPGDA (¶[0149]) which is reasonably suggested to be neopentyl glycol diacrylate based on its acronym given.  M-2 is M309 triacrylate monomer which, as evidence by JP2001322361 in ¶[0056] is trimethylol propane triacrylate (TMPTA).  SC-3 is taught in ¶[0150] as an amino-acrylate compound.
SC-3 anticipates Formula (1) when R1= hydrogen, R2= C3 propyl organic group with a SiOMe3 substituent, R3 = butyl acrylate monovalent organic group, R4=R5=hydrogen of Claim 1.
	The photoradical initiator (photopolymerization initiator) is taught in the abstract and anticipates the photoradical initiator of Claim 1.
	The other radically polymerizable compound of Claim 1 is anticipated by both the M-1 and M-2.
	The materials are for photoimprinting (¶[0148]) which anticipates the preamble limitation.
	The TMPTA has 3 acryloyl groups which anticipates Claim 3.
	The molecular weight of SC-3 can be calculated as ~422 g/mol which anticipates the range of Claim 4.
	The acrylate group of SC-3 is a radically polymerizable group which anticipates Claim 5.
	The TMTPA anticipates Claim 8 when R21 is a 3 valent organic group and R22 is hydrogen and q = 3.  This combination also anticipates Claim 20.
	While M-1 and M-2 are difunctional or trifunctional acrylates, Yonezawa exemplifies monofuctional acrylates additional in the compositions (¶[0149]) and, therefore, one of ordinary skill in the art can at once envisage practicing the invention of Yonezawa using one of the Claim 9.
	No solvent is used in Table 1 or Example 9 of Yonezawa in an apparent manner.  Therefore, it is reasonably suggested the imprinting composition of Yonezawa must anticipate the range recited by Claim 10.
	No compounds with molecular weights even close to 2000 g/mol are taught in Example 9, therefore, Yonezawa anticipates Claim 11.
 	Compositions are cured with UV which anticipates Claim 13 (exposed to actinic radiation See Column 23 lines 30-35.
	Yonezawa exemplifies the imprinting on silicon oxide substrate (glass) ¶[0155].  Silicon as substrate is taught as a functionally equivalent, as in serving the same function in the invention, as the silicon oxide/glass, and therefore, one of ordinary skill in the art can at once envisage using silicon as the substrate in practicing Yonezawa.  This is sufficiently specific to anticipate Claim 14.
	The method of Claim 15 is anticipated by ¶[0155] of Yonezawa.  Similarly, Yoneazawa teaches etching process using the imprints of the invention in ¶[0163/0164] which is sufficiently specific to anticipate Claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 9, 12, 14, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa (U.S. 20100244328) as evidence by JP2001322361 (reference made to included English Machine Translation).
Yonezawa is applied as above under §102.
With respect to Claim 2, the exemplified amount of SC-3 does not read over the recited range, although it is quite close.  The only other monomers used in Example 9 are acrylate monomers (M-1 and M-2) which both fall under the other radically polymerizable compound not Formula (1) of Claim 1.

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Yonezawa, in particular that of Example 9, such that the amount of SC-3 is between 0.2 to 5.0 wt% of the solids of the composition as this is the most preferred amount taught by Yonezawa.
 As there are no solvents exemplified and the remaining solids are acrylates that fall under the other polymerizable compound of Claim 1 and weight percent refers to relative to 100 parts, even considering minor differences in amounts when calculating based on 100 parts acrylate relative to slightly less than 100 parts acrylates, one of ordinary skill in the art would have been lead to a range of amount of 0.2 to 5.0 part of SC-3 to 100 parts of the acrylates and, as such, overlaps the range of Claim 2 thereby meeting the limitation recited. 
With respect to Claim 9, Example 9 does not exemplify a monofunctional acrylate.   While M-1 and M-2 are difunctional or trifunctional acrylates, Yonezawa exemplifies monofuctional acrylates additional in the compositions (¶[0149]) and, therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to practice the invention of Yonezawa using one of the monofunctional acrylate exemplified either in place of M-1 or M-2 or in addition to either of them because Yonezawa exemplifies these monofunctional acrylates with the di- and tri- functional acrylates.  This reads over Claim 9.
 With respect to Claim 12, the viscosity of the compositions is not exemplified in an apparent manner.  In ¶[0037], Yonezawa teaches the curable composition, such as Example 9, preferably have a viscosity of 3 to 50 mPa·s.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to practice the invention of 
With respect to Claim 14, the exemplified substrate is glass (silicon oxide) which is not silicon substrate as recited by Claim 14.  In ¶[0037], Silicon as substrate is taught as a functionally equivalent, as in serving the same function in the invention, as the silicon oxide/glass, and therefore, it would have been obvious to a person having ordinary skill in the art to practice the invention of Yonezawa, in particular that of Example 9, on a silicon substrate because silicon substrate is taught as functionally equivalent, as in serving the same function in the invention, as the exemplified glass substrate.  This reads over Claim 14.
Regarding Claims 16, 18 and 19, the exemplified imprints, masks and patterns of Yonezawa are in excess of the 30 nm or less recited by these claims.  In ¶[0028] Yonezawa teaches imprints are made from pattern transfer with preferred sizes from 10 nm to 100 microns (nanoimprints).  This reasonably suggests this size is transferable to all the various aspects that are derived from making the imprints exemplified by Yonezawa such as mask making, patterning and imprinting, because the imprint services as mask/imprint/pattern.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to practice the invention of Yonezawa to produce patterns, masks and imprints with imprints from curable compositions such as Example 9 with sizes of 10 nm to 100 microns because Yonezawa suggests such sizes as preferably for the above reasons.
This overlaps the range of Claims 16, 18 and 19 which, therefore, reads over these claims.

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art is Yonezawa (U.S. 20100244328) which teaches imprinting compositions comprising a photoinitiator, polymerizable compound and an amino-ester compound of Formula (1) but does not fairly teach or suggest the additional radically polymerizable groups of Formula (1-3) recited by Claims 6-7.  As such, one of ordinary skill in the art would only arrive at the claimed invention of these claims using Yonezawa via the benefit of hindsight.
Similarly, Kodama (U.S. 20110059302) teaches multifunctional amino-ester photopolymerizable nanoimprinting composition but fails to teach these larger compounds such that portions which are R4 and R5 in Formula (1) are modified over what is in Formula (1) already.  As such, one would only arrive at the claimed Formula (1-3) or (1-1) through the benefit of hindsight. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher M Rodd/            Primary Examiner, Art Unit 1766